Citation Nr: 1222131	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-33 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability, to include basal cell carcinoma, actinic keratosis, and acne rosacea.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to December 1968, including combat service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, jurisdiction was transferred to the RO in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of the hearing is of record.

In August 2011, the Board requested an opinion from a medical specialist at the Veterans Health Administration (VHA).  In November 2011, after the requested opinion was received, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  

In January 2012, the Veteran submitted additional argument in support of his claim and requested that the appeal be remanded to the RO for initial consideration.  The Board remanded the claim to the RO in February 2012.  In April 2012, after the appeal was returned, the Board requested another medical opinion VHA.  The requested opinion was received in June 2012.  The claims file has now been returned and is ready for adjudication.  As the claim is being granted in full based upon the latest VHA opinion, the appeal has not been returned to the Veteran for additional 60 days notice.


FINDING OF FACT

Resolving doubt in the Veteran's favor, a skin disability, to include basal cell carcinoma, actinic keratosis, and acne rosacea is related to service.  

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a skin disability, to include basal cell carcinoma, actinic keratosis, and acne rosacea was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a skin disability, to include basal cell carcinoma, actinic keratosis, and acne rosacea.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for a skin disability that he believes was caused by either his extended sun exposure or his exposure to herbicides during military service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition, service connection may be established on a presumptive basis for a disability resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Here, exposure to an herbicide is conceded as the Veteran served in Vietnam during the applicable years.  However, the skin conditions with which he has been diagnosed are not listed in 38 C.F.R. § 3.309(e).  Thus, the criteria for presumptive service connection on the basis of a chronic disease pursuant to 38 C.F.R. § 3.309(e) are not applicable.  However, failure to establish presumptive service connection based on herbicide exposure does not preclude the Veteran from establishing direct service connection.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service treatment records do not show treatment for sunburn or any other skin problems.  A December 1968 separation examination report indicates that the Veteran had marks and scars on his posterior left hand.  No other findings are noted.  

Post-service VA and private treatment records show treatment for skin lesions beginning in January 2001, with a past history of skin cancer noted at that time.  Three punch biopsies of the Veteran's right forearm in January 2001 revealed findings of actinic keratosis, Bowenoid actinic keratosis, and Lentigo with solar elastosis.  These lesions were all later excised.  In August 2002, a basal cell carcinoma cancerous lesion was excised from his right shoulder.  In November 2007, a basal cell carcinoma, superficial multifocal lesion was observed on his left upper arm and removed with electrosurgery.  A basal cell carcinoma, nodular tumor was noted and excised from the Veteran's left wrist in May 2008.  Additional private treatment records dated up through November 2008 show involvement of the Veteran's face, arms, and ears with diagnoses from hyperkeratotic papules and acne rosacea.

The Veteran has credibly testified that he mostly worked indoors and used sunscreen protection prior to service.  He further testified that during service in Vietnam, his duties required him to work outside where he was exposed to the sun and high heat.  He reports that he was issued a uniform sleeve shirt that he rolled up to his elbows.  He further reports that he did not have any sunscreen and had constant sunburn.  He also testified that he traveled through areas that had been covered with Agent Orange herbicide and that it once directly dropped on him.  He also noticed skin problems shortly after he got out of service, in the form of several brown spots on his arms that progressively worsened over time.  He testified to having limited sun exposure post-service.  The Board finds the Veteran's report regarding his in-service sun exposure and the onset of his skin symptoms credible.
      
The Veteran underwent a VA examination in August 2010 where he reported a service history similar to that reported at his December 2009 hearing.  The VA examiner opined that his basal cell carcinoma was not caused by or a result of herbicide exposure because VA has not recognized basal cell carcinoma as a condition for which presumptive service connection is available due to herbicide exposure.  The examiner further opined that the basal cell carcinoma, actinic keratosis and acne rosacea are not related to the Veteran's period of military service because the Veteran has multiple risk factors, including sun exposure, light skin with freckles, his age, and his gender.  The examiner's rationale for this opinion was merely a discussion of the general known risk factors for the development of basal cell carcinoma, actinic keratosis and acne rosacea-without an adequate discussion as to why the risk factors were not relevant to this particular Veteran.  

In August 2011, the Board requested the opinion of a VHA medical specialist as to whether the Veteran's current skin disorder is due to his reported extended sun exposure without protection in military service and/or his presumed exposure to herbicides in Vietnam.  In an opinion received in November 2011, the specialist opined that the basal cell carcinoma is not etiologically related to the Veteran's military service, and it is also not etiologically related to any exposure to herbicides.

In a May 2011 statement, the Veteran reported that the initial onset of the lesions on his arms and face was after service.

In April 2012, the Board requested another VHA medical opinion, and in an opinion received in June 2012, the specialist opined that it is as least as likely as not that the Veteran's current skin disorders are etiologically related to his service in Vietnam.  The rationale was essentially that the Veteran had confirmed service in Vietnam.  The specialist further opined that the skin conditions are not as least as likely as not etiologically related to herbicide exposure as there are no epidemiological studies of such a link.  

Having carefully reviewed the evidence, the Board finds that service connection for a skin disability is warranted.  A current skin disability has been established as the record reflects diagnoses of basal cell carcinoma, actinic keratosis and acne rosacea.  The only question remaining then is whether the evidence establishes a causal connection between these skin conditions and service.  The evidence is in relative equipoise in this regard.

The August 2010 VA examiner opined that the Veteran's current skin conditions are not related to service, to include herbicide exposure.  However, as the rationale for the opinion did not include sufficient detail such that the Board's evaluation is fully informed, it is not particularly probative.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The November 2011 VHA specialist's opinion that the basal cell carcinoma is not etiologically related to the Veteran's military service, to include herbicide exposure, was well-analyzed and supported with an adequate rationale; however, it did not fully address whether the Veteran's additional skin disorders of actinic keratosis and acne rosacea are related to service.  Thus, it also is of limited probative value.  Id.

In contrast to the August 2010 VA examiner and November 2011 VHA specialist's opinions, the June 2012 VHA specialist opined that the current skin conditions of basal cell carcinoma, actinic keratosis, and acne rosacea are all indeed etiologically related to the Veteran's military service, specifically his service in Vietnam.  Although the only rationale provided was that the Veteran had confirmed service in Vietnam, this positive opinion at least serves to place the matter of causal nexus in relative equipoise.  The Board further notes that all of the medical opinions were based on a review of the medical evidence, the clinicians' medical expertise and review of relevant scientific literature, and in the case of the VA opinion- a physical examination.  Moreover, each clinician included a detailed discussion of the Veteran's history and pertinent medical findings as it related to this claim.

As the evidence of causal nexus is in relative equipoise, any remaining doubt will be resolved in the Veteran's favor and service connection for a skin disability, to include basal cell carcinoma, actinic keratosis, and acne rosacea is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Resolving doubt in the Veteran's favor, service connection for a skin disability, to include basal cell carcinoma, actinic keratosis, and acne rosacea is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


